Citation Nr: 1753366	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2009 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bursitis in the right elbow with chronic pain (right elbow disability).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a January 2017 hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for a right elbow disability and asserts that it was incurred in service.  Specifically, his service treatment records reveal that in November 2009 he fell down steps while deployed in Iraq and was assessed with a right elbow contusion with bursitis.  

At the hearing, the Veteran testified that he has suffered from continuous elbow pain, weakness, and clicking since he returned from service.  His post-service 
VA treatment records reveal a diagnosis of neuropathy in July 2011.  

The Board observes that the Veteran has not been provided a VA examination and finds that one would assist in the adjudication of this issue.  Indeed, given that the current evidence suggests that the Veteran has a current disability which may have had its onset in military service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his right elbow disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the Board finds that a remand is warranted in order for a 
VA examination to be scheduled to assess the nature and etiology of his right elbow disability.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right elbow disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all right elbow disabilities found on examination and identified during the pendency of this claim.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed right elbow disability had its onset during military service or is otherwise etiologically related to such service, including his fall in November 2009 at Camp Stryker in Iraq.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


